Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The application is a National Phase and claims priority to PCT Application Serial Number PCT/US2017/053147, entitled "EFFICIENT CLUSTERING OF NOISY POLYNUCLEOTIDE SEQUENCE READS," filed September 25, 2017, which claims priority to U.S. Provisional Application Serial Number 62/402,873 entitled "EFFICIENT CLUSTERING OF NOISY POLYNUCLEOTIDE SEQUENCE READS," filed on September 30, 2016 which are incorporated herein in their entirety. This examination is conducted based on the priority date of September 30, 2016

DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group  I, claim(s) 14-18, drawn to System A.
Group II, claim(s) 19-25, drawn to Method B.
Group III, claim(s) 26-33, drawn to Method C.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of clustering and edit-distance, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Rasheed (“Efficient clustering of metagenomic  sequences using locality sensitive hashing”, Proceedings of the 2012 SIAM International Conference on Data Mining (SDM), 2012).  The shared technical feature sequence clustering and edit distance are well known in the technological communities.
 
During a telephone conversation with Benjamin Keim on March 3, 2022, a provisional election was made without traverse to prosecute the invention of group I, claims 14-18.  Affirmation of this election must be made by applicant in replying to this s 19-33 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 15, 16, 18 are objected to because of the following informalities:  claim 15, 16, 18 all recites “The system of claim 144”. Here the claim “144” should be “14”. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-18 are rejected under 35 U.S.C. § 101 because the claimed inventions are directed to non-statutory subject matter. 
 “claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent 

Mathematical concepts recited in the claims include:
“to calculate an edit distance between a first read of the plurality of DNA reads and a second read of the plurality of DNA reads” (claim 15);

Mental processes recited in the claims include:
“to divide a plurality of DNA reads into clusters” (claim 14);
“embed edit-distance space into Hamming space” (claim 14);
“determines the randomized LSH” (claim 16); 
“groups DNA reads having a same hash into a same bucket” (claim 17);
“find k-grams for the plurality of DNA reads” (claim 18);
 “encode the k-grams as bit strings” (claim 18);
“concatenate the bit strings into signatures” (claim 18);

Hence, the claims explicitly recite many elements that, individually and in combination, constitute abstract ideas. The claims must therefore be examined further to determine whether they integrate that abstract ideas into practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes).

In addition, claimA system comprising: at least one processing unit, a memory in communication with the processing unit”. Claim 14 recites nothing more than a generic computer and the “executable on the processing unit to…” are mere instructions to apply the abstract idea outlined in claims 14-18 using a computer, and therefore claims 14-18 do not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § 1; and MPEP 2106.05(f)). (Step 2A Prong Two: No).

None of the dependent claims 13-18 (of the independent claim 14) recites any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information. 
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea. Claims that are directed to abstract ideas must be examined further to determine whether the additional elements amount to significantly more than the judicial exception. Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

As explained above,  merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)). (Step 2B: No).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data). See MPEP 2106.05(a) and 2106.05(h). 
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rasheed (“Efficient clustering of metagenomic sequences using locality sensitive hashing”, Proceedings of the 2012 SIAM International Conference on Data Mining (SDM), 2012), and further in view of Bringer (“Embedding edit distance to enable private keyword search”, Human-centric Computing and Information Sciences 2012, 2:2).

Claim 14 is directed to a computerized system capable to divide a plurality of DNA reads into clusters. The clusterization module is based at least in part on:
(i) signatures that deterministically embed edit-distance space into Hamming space;
(ii) a randomized locality-sensitive hashing (LSH).
With respect to claim 14, Rasheed discloses a computerized system (“Hardware and Software Specifics. The MC-LSH software was written in Matlab version R2007a.
All the experiments and simulations were performed on a single workstation, with Intel-i5 2.53 GHz processor and 6 GB memory.” page 1028, col 1, first 5 line in the last para) capable of clustering (“We refer to our approach as MC-LSH (Metagenomic Clustering using LSH).” (page 1025, col 1, section “Method”) that utilized:
Hamming distance (“We use the hamming distance function denoted

Randomized locality-sensitive hashing (LSH) (“The key characteristic of our algorithm is the use of an efficient randomized search technique called “locality sensitivity hashing" (LSH)” (page 1023, col 2, para 3).
However, Rasheed is silent on “embed edit-distance space into Hamming space”. Bringer teaches embedding the edit distance space into hamming distance space (“Methods” of the “Abstract” section).

It would be a prima facie case of obviousness “teaching-to-modify” (“Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention”  ( MPEP § 2143 I.G.)), for a person with ordinary skills in art at the time of the claimed invention, to modify Rasheed’s method of sequence clustering, with Bringer’s teaching on embedding the edit distance space into the hamming distance space, and expected to be successful. Because Bringer’s tool for embedding the edit distance space into the hamming distance space, which will make the comparison of similarity between two string more efficient, and Rasheed’s sequence reads clustering method can benefit from it, as  they both succeeded, we can reasonably expect the success.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rasheed  and Bringer, as applied to claim 14, and further in view of Alam (“FASTAptamer: A Bioinformatic Toolkit for High-throughput Sequence Analysis of Combinatorial Selections”, Molecular Therapy—Nucleic Acids (2015) 4, e230).

With respect to claim 15, Rasheed is silent on calculating the edit distance. Alam teaches calculating the edit distance between two string (“The script accomplishes this by considering Levenshtein edit distance (L), which is the total number of insertions, deletions, or substitutions required to transform one character string into another.” (page 5, col 2, last paragraph).

With respect to claim 16, Rasheed discloses a hashing algorithm utilizing the LSH with w-mer (“we present a new, scalable metagenomic sequence clustering algorithm (MC-LSH) that utilizes an efficient locality sensitive based hashing function to approximate the pairwise sequence operations. The basic LSH-function was enriched to use gapless, subsequences of fixed length (w-mer), which lead to a reduction in the number of false positives and improvement of cluster accuracy.”  (page 1032, col 2, first 8 lines of “7 Conclusion”). A w-mer is short nucleotide from DNA reads that adjacent to an occurrence (Table 5, page 1033). 

With respect to claim 17, Rasheed is silent on grouping the DNA reads into buckets having the same hash. Alam discloses such a function (“Many of the scripts function by creating a Perl variable for each population, known as a hash, which 
occurrence of the sequence in the input file. The hash variables in FASTAptamer-Count are sorted into arrays by count values,” (page 9, col 1, last 8 lines).

It would be a prima facie case of obviousness “teaching-to-modify” (“Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention”  ( MPEP § 2143 I.G.)), for a person with ordinary skills in art at the time of the claimed invention, to modify Rasheed’s method of sequence clustering, Bringer’s method of embedding edit-distance space into Hamming space,  with Alam’s teaching in calculating the edit distance and bucket assignment based on a sequence specific hash, and expected to be successful. Because Alam’s tool is a general tool for the next generation sequence analysis and Rasheed’s sequence reads clustering method and Bringer’s string similarity comparison method can benefit from it, and they all succeed.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasheed  and Bringer, as applied to claim 14, and further in view of Kim ("Hobbes3: Dynamic generation of variable-length signatures for efficient approximate subsequence mappings," 2016 IEEE 32nd International Conference on Data Engineering (ICDE), 2016, pp. 169-180, doi: 10.1109/ICDE.2016.7498238.  Date of Conference: 16-20 May 2016).

With respect to claim 18, Rasheed is silent on generating signatures out of k-grams. Kim disclose generating signatures by combining q-grams (“we propose a flexible way to generate variable-length signatures using a fixed-length q-gram index. The proposed technique groups a few q-grams into a variable-length signature, and generates candidate positions for the variable-length signature using the inverted lists of the q-grams. (section “Abstract”). Further, Kim point out the q-grams are helped by bit vectors (“It generates candidate positions using inverted lists of non-overlapping q-grams with the help of bit vectors”. page 171, col 2, line 3-5 in para 2), and a bit vector is a bit string.

 It would be a prima facie case of obviousness “teaching-to-modify” (“Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention”  ( MPEP § 2143 I.G.)), for a person with ordinary skills in art at the time of the claimed invention, to modify Rasheed’s method of sequence clustering, Bringer’s method of embedding edit-distance space into Hamming space, with Kim’s teaching in sequence mapping using digital signature, and expected to be successful. Because Kim’s method in mapping the (similar) reads by signatures can enhance Rasheed’s sequence reads clustering method (which need to group reads) and Bringer’s string similarity comparison method, and they all succeed.

Conclusion

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
GUOZHEN . LIU
Examiner